Case: 14-60590      Document: 00513006227         Page: 1    Date Filed: 04/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60590
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 15, 2015
HECTOR RAMIREZ-PINEDA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 930 454


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Hector Ramirez-Pineda, a native and citizen of Mexico, petitions for
review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal of
the Immigration Judge’s (IJ) denial of his applications for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). First, he
argues generally that the BIA erred in denying his application for asylum. The
IJ dismissed his asylum application because it was not timely.                       The BIA


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60590    Document: 00513006227         Page: 2   Date Filed: 04/15/2015


                                 No. 14-60590

determined that he had waived this issue for failing to raise it on appeal to the
BIA.   Ramirez-Pineda has not identified any error in the BIA’s decision.
Because Ramirez-Pineda did not raise this issue in his appeal to the BIA, he
failed to exhaust his administrative remedies concerning this claim and,
therefore, we do not have jurisdiction to consider it. See Omari v. Holder, 562
F.3d 314, 318 (5th Cir. 2009).
       Next, Ramirez-Pineda argues that the agency erred in denying his
application for withholding of removal. He asserts that he has established a
clear probability of future persecution based on his membership in a social
group of young men who have been targeted by the La Familia criminal gang
for harm because they have refused to join. He further contends that Mexican
officials are unable or unwilling to protect him.
       Substantial evidence supports the agency’s denial of his application for
withholding of removal. We have previously rejected a similar argument that
young men who were recruited by criminal gangs constitute a particular social
group because the proposed group lacked the necessary social visibility and did
not meet the particularity test. See Orellana-Monson v. Holder, 685 F.3d 511,
518 (5th Cir. 2012). Ramirez-Pineda has not shown that the youth group on
which he bases his claim is distinguishable from that alleged in Orellana-
Monson. Therefore, he has not shown that the evidence compels a conclusion
that it is more likely than not that he will be persecuted on account of his
membership in this particular social group if he is removed to Mexico. See
Orellana-Monson, 685 F.3d at 518; Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005).
       Finally, Ramirez-Pineda contends that the agency erred in denying his
application for relief under the CAT. He has not shown that the evidence
compels a determination that if he is removed to Mexico, he will be subject to



                                       2
    Case: 14-60590    Document: 00513006227     Page: 3   Date Filed: 04/15/2015


                                 No. 14-60590

torture by the La Familia gang or that Mexican officials will acquiesce or will
not be able to prevent any acts of torture. See Zhang, 432 F.3d at 344-45.
Further, we have held that the fact that officials try, but are unsuccessful, in
their efforts to combat criminal elements does not satisfy this standard. Chen
v. Gonzales, 470 F.3d 1131, 1142-44 (5th Cir. 2006); see also Tamara-Gomez v.
Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).
      PETITION DENIED IN PART AND DISMISSED IN PART FOR LACK
OF JURISDICTION.




                                       3